Dismissed and Opinion Filed December 20, 2013.




                                           SIn The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-07-01593-CV

        GULF COAST BUSINESS DEVELOPMENT CORPORATION, Appellant
                                 V.
           TEXAS HEMATOLOGY/ONCOLOGY CENTER, PA, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. 07-08312-B

                             MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice Myers
       On December 3, 2013, the Court reinstated this appeal, which had been abated due to the

bankruptcy filing of appellee. We ordered appellant to file, within ten days, either a motion to

dismiss the appeal or a motion to maintain the appeal explaining why it should be maintained on

the Court’s docket. We warned appellant that if we did not receive either within the time

specified, we would, without further notice, dismiss the appeal. To date, appellant has not filed

any motions nor communicated with the Court regarding the appeal. Accordingly, we dismiss

the appeal. See TEX. R. APP. P. 42.3(c).



                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE
071593F.P05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

GULF COAST BUSINESS                                 On Appeal from the County Court at Law
DEVELOPMENT CORPORATION,                            No. 2, Dallas County, Texas
Appellant                                           Trial Court Cause No. 07-08312-B.
                                                    Opinion delivered by Justice Myers,
No. 05-07-01593-CV        V.                        Justices O’Neill and Brown participating.

TEXAS HEMATOLOGY/ONCOLOGY
CENTER, PA, Appellee

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered this 20th day of December, 2013.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE




071593.op.docx                              –2–